Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Alan J. Chernick, D.D.S., DATE: August 30, 1996
Petitioner,

Docket No. C-96-099
Decision No. CR434

-vwe

The Inspector General.

DECISION

By letter dated November 28, 1995, Alan J. Chernick,
D.D.S., the Petitioner herein, was notified by the
Inspector General (1I.G.), U.S. Department of Health and
Human Services (HHS), that it had been decided to exclude
Petitioner for a period of five years from participation
in the Medicare, Medicaid, Maternal and Child Health
Services Block Grant and Block Grants to States for
Social Services programs.' The I.G.'s rationale was that
exclusion, for at least 5 years, is mandated by sections
1128(a)(1) and 1128(c)(3)(B) of the Act because
Petitioner had been convicted of a criminal offense
related to the delivery of an item or service under the
Medicaid program.

Petitioner filed a timely request for review of the
I.G.'s action by an administrative law judge (ALJ) of the
Departmental Appeals Board (DAB). The I.G. moved for
summary disposition.

Because I have determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have granted the I.G.'s motion

1 unless otherwise indicated, hereafter I refer
to all programs from which Petitioner has been excluded,
other than Medicare, as "Medicaid."
2

and decided the case on the basis of the parties' written
submissions.?

I affirm the I.G.'s determination to exclude Petitioner
from participation in the Medicare and Medicaid programs
for a period of five years.

APPLICABLE LAW

Sections 1128(a) (1) and 1128(c) (3) (B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner
was a dentist licensed to practice in the State of New
York. P. Ex. 3 at 2; I.G. Ex. 1 at 8-9.

2. A State Superior Court Information charged Petitioner
with the crime of offering a false instrument for filing
in the first degree. According to the Superior Court
Information, which is the basis of the Petitioner's
criminal conviction, on or about December 11, 1992,
Petitioner, knowing that a magnetic diskette contained
false billing information, caused that diskette to be
submitted to a fiscal agent of the New York Medicaid
program. I.G. Ex. 2.

3. The Superior Court Information alleged that the claim
submitted by Petitioner was false in that it represented
that Petitioner had furnished certain dental services to
a Medicaid recipient when Petitioner knew these services
had not been furnished. I.G. Ex. 2.

4. On June 7, 1994, Petitioner pled guilty in County
Court, Rockland County, State of New York, to the reduced
charge of offering a false instrument for filing in the
second degree in violation of N.Y. Penal Law section
175.30, a misdemeanor. Petitioner admitted that, on or

2 The I.G. submitted a brief (I.G. Brief),
accompanied by five exhibits (I.G. Exs. 1-5). I admit
I.G. Exs. 1-5 into evidence. Petitioner submitted a
brief (P. Brief), accompanied by four exhibits (P. Exs.
1-4). I admit P. Exs. 1-4 into evidence.
3

about December 11, 1992, he filed or caused to be filed a
claim form with regard to a Medicaid recipient that
contained false billing information. I.G. Ex. 1.

5. On July 19, 1994, as a result of his guilty plea,
Petitioner was sentenced to three-years' probation, 300
hours of community service, and a penalty assessment of
$90. I.G. Exs. 3, 4.

6. Petitioner paid restitution to the State of New York
in the amount of $18,000. I.G. Exs. 1, 3.

7. As a result of Petitioner's conviction, the New York
State Department of Social Services, by letter dated June
14, 1994, excluded Petitioner from the Medicaid program
for two years. I.G. Ex. 5.

8. By letter dated November 28, 1995 (Notice), the I.G.
informed Petitioner that, effective 20 days from the date
of the Notice, he would be excluded from participation in
Medicare and Medicaid for the minimum mandatory period of
five years.

9. The Secretary of HHS (Secretary) has delegated to the
I.G. the authority to determine and impose exclusions
pursuant to section 1128 of the Act. 48 Fed. Reg. 21662.

10. Petitioner's guilty plea, and the court's acceptance
of that plea, constitute a "conviction" within the
meaning of sections 1128(a)(1) and 1128(i) of the Act.
Findings 4-5.

11. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, within the meaning of section 1128(a) (1) of the
Act. Findings 2-4, 10.

12. The minimum mandatory period of exclusion pursuant
to section 1128(a)(1) is five years. Act, section
1128(c) (3) (B).

13. Assertions by a petitioner that he or she actually
is innocent, that his or her trial was unfair, or that
the statutory five-year minimum mandatory exclusion
specified in section 1128(a) should be modified because
of mitigating circumstances cannot be addressed in this
forum.

14. The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a)(1) and
1128(c)(3)(B) of the Act. Findings 1-13.
4
15. Neither the I.G. nor an ALJ has the authority to

reduce a five-year minimum exclusion mandated by sections
1128(a)(1) and 1128(c) (3) (B) of the Act.

PETITIONER'S ARGUMENT

Petitioner acknowledges that he was convicted of a
misdemeanor offense. Petitioner acknowledges further
that the basis of the criminal charge upon which he was
convicted was the result of his performing dental
services for a Medicaid patient. He asserts in his
defense that the offense at issue involved only a small
amount of money and he maintains that he properly
submitted the work to Medicaid. Petitioner admits that
he pled guilty to the offense, but claims he did so only
because he did not wish to undergo a trial with the
expense and stress such a proceeding would involve.
Petitioner contends also that he was not informed that,
as a result of his guilty plea, he would be excluded from
participation in Medicare and Medicaid. Pet.'s request
for hearing; P. Brief. Petitioner alleges that "the
exclusion is disproportionate to the actual circumstances
of the case." P. Brief, at 1. He requests that I
"consider a concomitant two year exclusion [with the
State exclusion] and that any mandated exclusion start on
the day of conviction," rather than 20 days from the date
of the I.G.'s Notice. Id. at 2.

DISCUSSION

The first statutory requirement for mandatory exclusion
pursuant to section 1128(a)(1) of the Act is that the
individual or entity in question has been convicted of a
criminal offense under federal or State law. Section
1128(i) of the Act defines the term "convicted of a
criminal offense" to include those circumstances in which
a plea of guilty by an individual has been accepted by a
federal, State, or local court. Act, section 1128(i)(3).
In the present case, it is undisputed that, on June 7,
1994, Petitioner pled guilty to the crime of offering a
false instrument for filing in the second degree and that
the State court accepted the plea. I.G. Ex. 1 at 27-28,
30. On July 19, 1994, as a result of his guilty plea,
Petitioner was sentenced to three-years' probation, 300
hours of community service, and a penalty assessment of
$90. I.G. Exs. 3, 4. Petitioner paid also restitution
in the amount of $18,000. I.G. Exs. 1, 3. Based on the
foregoing, I conclude that Petitioner was convicted of a
5

criminal offense within the meaning of sections
1128(a)(1) and 1128(i) of the Act.

I find also that the second requirement of section
1128(a)(1) -- that the criminal offense leading to the
conviction be related to the delivery of an item or
service under Medicare or Medicaid -- has been satisfied.
Here, Petitioner, in pleading guilty, admitted that, on
or about December 11, 1992, he filed or caused to be
filed a claim with regard to a Medicaid recipient that
contained false billing information. I.G. Exs. 1, 2. It
is well-established that financial misconduct directed at
Medicare or Medicaid, in connection with the delivery of
items or services under the program, constitutes a
program-related offense invoking mandatory exclusion. In
particular, filing fraudulent Medicare or Medicaid claims
has been held to constitute clear program-related
misconduct. Jack W. Greene, DAB CR19 (1989), aff'd DAB
1078 (1989), aff'd sub nom. Greene v. Sullivan, 731 F.
Supp. 835, 838 (E.D. Tenn. 1990); Scott Gladstone, M.D.,
DAB CR331 (1994); Ian C. Klein, D.P.M., DAB CR177 (1992).

Once it is determined that a program-related criminal
conviction has occurred, exclusion is mandatory under
section 1128(a) of the Act as a purely derivative action.
The Secretary is not permitted to look beyond the fact of
conviction. Peter J. Edmonson, DAB CR163 (1991), aff'd,
DAB 1330 (1992). The intent of the individual committing
the offense is not relevant under section 1128(a).
DeWayne Franzen, DAB CR58 (1989), aff'd, DAB 1165 (1990).
Further, assertions by a petitioner that he or she
actually is innocent, that his or her trial was unfair,
or that the statutory five-year minimum mandatory
exclusion specified in section 1128(a) should be modified
because of mitigating circumstances cannot be addressed
in this forum. Edmonson, DAB 1330, at 4-5; Janet
Wallace, L.P.N., DAB CR155 (1991), aff'd, DAB 1326
(1992); Richard G. Philips, D.P.M., DAB CR133 (1991),
aff'd, DAB 1279 (1991). Thus, in the case at hand,
Petitioner's assertions that he was not informed of the
consequences of his guilty plea or that he pled guilty
only to avoid the expense and stress of a trial are
irrelevant. Additionally, although Petitioner requests
"that some mitigation be applied to the length of
exclusion" (P. Brief, at 2), I have no authority to
consider his request.

The fact that New York State excluded Petitioner for two
years from the date of his conviction has no bearing on
the length of the exclusion imposed and directed by the
I.G. Section 1128(c)(3)(B) of the Act requires that an
exclusion imposed under section 1128(a)(1) be fora
6

minimum mandatory period of at least five years. This
five-year minimum mandatory requirement is codified also
in the regulations at 42 C.F.R. § 1001.102(a). The Act
does not permit the Secretary to offset a minimum
mandatory exclusion against a previously imposed State
exclusion. Neither the I.G. nor an ALJ has the authority
to reduce a five-year minimum mandatory exclusion.
Maximo Levin, M.D., DAB CR343 (1994). Since the I.G.
excluded Petitioner pursuant to section 1128(a) (1),
Petitioner's five-year exclusion is reasonable as a
matter of law.

Furthermore, the appellate panel in Shanti Jain, M.D.,
DAB CR237 (1992), aff'd, DAB 1398 (1993), held that "[a)n
administrative law judge has no authority to alter the
effective date of exclusion designated by the I.G. where
the I.G. acted within the discretion afforded by statute
and regulation in setting the effective date." Jain, DAB
1398, at 7. Thus, I am without authority to alter the
commencement date of Petitioner's exclusion.

Finally, I note that Petitioner has submitted numerous
“character reference" letters. P. Ex. 2. Whether or not
Petitioner has a good character is immaterial and
irrelevant to my consideration of the issues in this
case. While statements attesting to Petitioner's good
character may reflect positively upon him, I have no
authority to consider them as bases for reducing the
five-year exclusion imposed and directed against him by
the I.G.

CONCLUSION

For the foregoing reasons, I find that the I.G. properly
excluded Petitioner from participating in Medicare and
Medicaid, pursuant to section 1128(a)(1) of the Act.
Furthermore, the five-year minimum period of exclusion
imposed and directed against Petitioner is mandated by
section 1128(c) (3) (B) of the Act.

Petitioner's five-year exclusion is, therefore,
sustained.

/s/

Joseph K. Riotto
Administrative Law Judge
